Citation Nr: 0948894	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-37 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a total left hip 
replacement based on avascular necrosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty service from December 1981 
to September 1988.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2005 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Seattle, Washington, which denied 
the Veteran's claim for service connection for a total left 
hip replacement based on avascular necrosis.

In February 2009, a local hearing was held before a Decision 
Review Officer at the Seattle RO.  A transcript of that 
proceeding has been associated with the claims folder.

In October 2009, a hearing was held before the undersigned 
Veterans Law Judge at the Seattle RO.  A transcript of that 
proceeding has been associated with the claims folder.


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence regarding whether the Veteran's total left hip 
replacement was the result of an injury during active duty 
service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his left total hip replacement was 
the result of an injury during active duty service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Furthermore, in light of the favorable 
decision for the Veteran in this case, any error in the 
timing or content of VCAA notice, if shown, would be moot.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).
Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).



III.  Factual background

The Veteran contends that his 1997 total left hip replacement 
(total hip arthroplasty) was the result of an in-service left 
hip injury.  Specifically, he reports that, in 1984, while 
serving as a tracked vehicle mechanic in Manheim, Germany, he 
fell several feet from atop an armored personnel carrier and 
landed on his left hip.  He stated that, although he was very 
sore and experienced continuing hip pain for about a month 
after the accident, because he was still able to walk, he did 
not seek medical attention.  He now asserts that the fall 
resulted in a hairline fracture, which, over time, resulted 
in avascular necrosis and required total hip replacement 
surgery.  See statement, March 2005.  

As an initial matter, the Board notes that the Veteran's 
service treatment reports are negative for any evidence of a 
left hip injury, or an acute or chronic left hip disorder.  
His October 1981 service enlistment examination revealed 
normal findings for all systems, including the lower 
extremities and musculoskeletal system.  On the accompanying 
medical history report, the Veteran stated that he was in 
good health and denied a history of swollen or painful 
joints, broken bones, or any bone or joint deformities.  
Subsequent service treatment records show that, in March 
1983, the Veteran was seen in the dispensary with complaints 
of a pulled back muscle for the past two days.  An 
examination revealed tenderness with palpation, but no 
abnormalities.  The diagnosis was a pulled muscle; there were 
no reports or findings, however, of left hip pathology.  
There was also no indication in the examination records of 
how this injury occurred.  Although the claims folder appears 
to be missing a separation examination report (and the 
Veteran states that he was not provided with an examination 
at separation), medical examination reports subsequent to the 
alleged hip injury in August 1987 and February 1989 (during 
ROTC service) revealed essentially normal musculoskeletal 
findings.  
In November 1988, pursuant to a claim for service connection 
for multiple disorders, including residuals from a right 
wrist injury, a left ring finger fracture and recurrent low 
back pain/degenerative disc disease, the Veteran was afforded 
a VA examination.  Although the examination report contains 
no mention of a chronic left hip disorder, the examiner wrote 
that, in February 1983, the Veteran had fallen from a 
personnel carrier and injured his back, at which time, he was 
diagnosed with a pulled muscle.  

The evidence of record shows that, following separation from 
service in September 1988, the Veteran did not seek treatment 
for a left hip disorder until February 1997, when he was seen 
at the American Fork Hospital in Utah with complaints of 
severe left hip pain.  Although the actual initial 
examination report from the Veteran's surgeon, Dr. Michael 
Callahan, is not of record, an MRI revealed the presence of 
avascular necrosis (a disease resulting in the temporary or 
permanent loss of blood supply to the bone) of the femoral 
head.  In her report, the radiologist appeared to relate the 
Veteran's condition to a prior injury, and noted that "[i]t 
is possible that this focus of necrosis could be related to a 
previous episode of trauma with osteochondral fracture."  
See MRI report, February 1997.  In March 1997, the Veteran 
underwent left total hip arthroplasty without complications.

In September 2006, pursuant to his claim for service 
connection for total left hip replacement, the Veteran was 
afforded a VA/QTC examination.  He told the examiner that he 
experienced weakness, fatigability and constant pain daily.  
Upon examination, the Veteran was found to have an abnormal 
gait with mild rocking and dragging of the left foot.  His 
left leg was also noted to be slightly longer than the right, 
and he displayed some limited range of motion in the left 
hip.  An x-ray revealed a left hip prosthesis without any 
specific abnormalities.  The diagnosis was status post left 
hip replacement with mal-alignment.  The examiner wrote that 
he had reviewed the Veteran's claims folder, including his 
service treatment reports and discharge summary from his 1997 
total hip arthroscopy.  He further noted that the Veteran 
reported increasing pain over many years following his 
claimed in-service injury, resulting in left hip replacement 
surgery.  However, he concluded that, based on the 
information he had available to him, he could not determine 
whether or not there had been an actual injury to the left 
hip.  Nonetheless, he opined that, although there was no 
evidence of such an injury in the available treatment 
records, the Veteran's claimed fall could have caused an 
injury severe enough to cause the left hip pathology.

In February 2009, the Veteran testified before a Decision 
Review Officer at the Seattle RO.  He reported that, at the 
time of the accident, he fell about nine feet from the top of 
an armored vehicle but did not seek treatment and instead, 
simply tried to "walk it off."  During a subsequent October 
2009 hearing before the Board, he said that, although he felt 
substantial pain in his left hip after the accident, he did 
not seek medical attention because of the deadline his unit 
was under to shut down operations in Germany and noted that 
they had needed every able-bodied soldier to assist with the 
operation.  He also said that he did not want to go on light 
duty and appear like a malingerer.  

Also of record are several personal statements from the 
Veteran, as well as his representative, in which he claimed 
that, when he first sought treatment for his left hip pain in 
1997, the physician, Dr. Callahan, told him that his hip had 
"died" and that he had most likely sustained a hair line 
fracture 10-15 years earlier due to trauma.  He added that 
Dr. Callahan opined that the resulting injury had not healed 
properly, causing the blood to stop flowing to the top of the 
hip and resulting in avascular necrosis.  See statement by 
Veteran's representative, February 2009; statement from 
Veteran, February 2005.  The Board notes, however, that this 
treatment report is not currently of record.

IV.  Analysis

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt, it 
is meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  38 C.F.R. § 3.102 (2009); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Court has stated 
that "[i]t is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, to determine where to give 
credit and where to withhold the same, and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens, 
supra.  The Board is mindful that it cannot make its own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans v. 
West; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or source.

Based on a review of the complete evidence of record, the 
Board concludes that service connection for the Veteran's 
total left hip replacement, due to avascular necrosis, is 
warranted.  As previously discussed, the VA/QTC examiner 
opined that the fall as described by the Veteran could have 
caused an injury severe enough to result in left hip 
pathology.  The Board recognizes that the VA examiner 
expressed some reservation in finding a link to service due 
to the absence of any documentation verifying the Veteran's 
claims concerning his accident.  However, in accordance with 
the decisions of the Federal Circuit in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Board finds that the lay evidence presented by the Veteran 
concerning his in-service accident and continuity of symptoms 
after service, is generally credible and ultimately 
competent.  In addition, although the Veteran's service 
treatment reports contain no record confirming that he 
sustained a left hip injury in service, the radiologist who 
reviewed the Veteran's left hip MRI noted that his resulting 
avascular necrosis could have been caused by a previous 
trauma with osteochondral (pertaining to bone and cartilage) 
fracture.  Thus, there appears to be some objective evidence 
to support the occurrence of a past injury consistent with 
the Veteran's description.

For these reasons, the Board concludes that there is at least 
an approximate balance of positive and negative evidence 
regarding whether the Veteran's total left hip replacement 
based on avascular necrosis was the result of an in-service 
injury.  Consequently, having resolved doubt in favor of the 
Veteran, the Board finds that the Veteran's claim for service 
connection has been established.


ORDER

Entitlement to service connection for a total left hip 
replacement based on avascular necrosis is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


